     Case 2:15-cr-00707-SRB Document 518 Filed 10/09/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF ARIZONA
 8
     United States of America,
 9                                                    2:15-cr-00707-SRB
                         Plaintiff,
10                                                             ORDER
           v.
11
     Abdul Malik Abdul Kareem,
12
                         Defendant.
13
14        Pursuant to the Unopposed Motion to Extend Stay of Briefing of Supplemental
15 Motion for New Trial (Doc. 517), and good cause appearing,
16        IT IS HEREBY ORDERED extending the stay of briefing on Defendant’s
17 Motion for New Trial Based on Newly Discovered Evidence for a period of 60 days, to
18 November 30, 2018.
19                      Dated this 9th day of October, 2018.
20
21
22
23
24
25
26
27
28
